Title: [From Thomas Jefferson to George Skillern, 18 October 1780]
From: Jefferson, Thomas
To: Skillern, George


[Richmond, 18 Oct. 1780. A letter from George Skillern to the Governor of Virginia (Benjamin Harrison), dated Botetourt, 29 Apr. 1783 (Vi), states: “I would beg Leave to inform your excellency that in the  year Eighty I Received an order of council, dated Octr. 18th. together with a very pressing letter from his Excellency Thos. Jefferson (who was then governor) which I inclose you, requisting me to use my utmost indeavours to rais a Number of Volunteers to be sent to the aid of the southern Army, And that they ware to be allow’d the same pay as the melitia ordered there on a former occation, this requisition together with my own feelings for the defence of my Country, Induced me fourth with to proceed on the Prosecution thereoff, and after attending sundry places in the County where the melitia ware ordered to meet as might be necessary for the purpose of recruting, and Expending a considerable sum of money out of my own Private property by way of treats and other Expences, I at last Effected my purpose and marched off a Majors Command and sent with them two waggons Loaded With provisions; these poor men suffered a Very hard Campaign numbers of them returned almost Naked And some lost their lives, Nothwithstanding They have Never been payed a farthing for their brave and Spirited beheavour, Numbers of them at this time has not wherewith to pay their taxes, and yet will not be allowed credit for this just demand they have against the Public.” Skillern, who is threatened with suits by some of the claimants, asks “to have something done In this case.” TJ’s letter and the Council order of 18 Oct. 1780 have not been found. See also TJ to Gates, 10 Nov. 1780, Skillern to TJ, 14 Apr. 1781.]
